DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the other part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stowe (U.S. Patent No. 6,308,541).
As for Claim 1, Stowe discloses a securement for zippered luggage, including a housing (16 and 18) to substantially cover a pair of sliders of a zipper of the luggage and to prevent movement of the sliders along a tape of the zipper, the housing being formed of a first part (18) which receives the sliders and a second part (16) which engages the first part to substantially encapsulate and prevent movement of the sliders, wherein the first and second parts are secured together in their operative securing condition by an element (34) which requires breaking or permanent deformation to permit displacement of the second part to allow movement of the sliders.
Claim 2 (Currently Amended): The securement according to claim 1, wherein the first part is formed with an aperture (54) for receiving an extension (20) of the second part, the aperture and the extension being arranged generally perpendicular to the zipper to secure the sliders in a closed position (see Fig. 4).
Claim 3 (Currently Amended): The securement according to claim 2, wherein the extension and aperture are arranged to be parallel to a longitudinal axis of the element so that separation of the first and second parts and movement of the sliders cannot be achieved without breaking or permanently deforming the element (see Fig. 4).
Claim 6 (Currently Amended): The securement according to claim 1, wherein the element includes a planar portion (body of 34) to be received against either the first part or the second part, and an elongate extension (portion of 34 that goes through aperture 72 and 82) configured to extend through an aperture formed in either the first part or the second part, the elongate extension being securable in the other part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stowe (U.S. Patent No. 6,308,541) in view of Huang (U.S. 2003/0066170).
Stowe discloses the claimed invention, in particular a housing (16 and 18), but fails to disclose wherein the housing is formed with locking teeth for engaging the tape to prevent movement of the sliders.
Huang teaches wherein the housing is formed with locking teeth (12) for engaging the tape to prevent movement of the sliders (see para [0022]) to prevent movement of housing.

As for Claims 8 and 9, Examiner takes official notice that it is old and well known to use RFID tags and QR codes on items for identification and location of items.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have use RFID tags and QR codes in combination with the first and second parts to provide a means of locating or identifying the luggage.
Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID M UPCHURCH/Examiner, Art Unit 3677